Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  A battery device, comprising: an energy storage unit, storing electrical energy; a temperature sensing unit, detecting a temperature of the battery device; a storage unit, storing a cycle count of the battery device; a processing unit, coupled to the energy storage unit, the temperature sensing unit and the storage unit; wherein when the battery device is in a charging mode, the processing unit at least executes: calculating an internal resistance of the energy storage unit, obtaining a first increment corresponding to the internal resistance according to the internal resistance, and storing the first increment in the storage unit; detecting a charging voltage that charges the battery device, obtaining a second increment corresponding to the charging voltage according to the charging voltage, and storing the second increment in the storage unit;  wherein when the battery device is in a discharging mode, the processing unit at least executes: detecting a discharging current of the energy storage unit, obtaining a third increment corresponding to the discharging current according to the discharging current, and storing the third data in the storage unit;  wherein in the charging mode and the discharging mode, the processing unit further executes: reading the cycle count of the battery device, and obtaining a fourth increment corresponding to the cycle count according to the cycle count reading the temperature from the temperature sensing unit, obtaining a fifth increment corresponding to the temperature according to the temperature, and storing the fifth increment in the storage unit; wherein in a charge-discharge cycle, the processing unit reads the first, second, third, fourth, and fifth increments from the storage unit, and determines a swelling rate of the battery device according to the first, second, third, fourth, and fifth increments in combination with the remaining limitations of independent claims. 
 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859